               Case 2:20-cv-00819-RSM Document 1 Filed 06/01/20 Page 1 of 5




 1   Noelle E. Dwarzski, WSBA No. 40041
     BARLOW COUGHRAN
 2   MORALES & JOSEPHSON, P.S.
     1325 Fourth Ave Suite 910
 3   Seattle, WA 98101
     Telephone: (206) 224-9900
 4   Facsimile: (206) 224-9820
     E-mail: noelled@bcmjlaw.com
 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   BOARDS OF TRUSTEES OF THE
     CEMENT MASONS & PLASTERERS
10   HEALTH & WELFARE TRUST,
     CEMENT MASONS AND PLASTERERS                       NO.
11   RETIREMENT TRUST, and WESTERN
     WASHINGTON CEMENT MASONS
12   JOURNEYMAN AND APPRENTICE                           COMPLAINT TO ENFORCE TERMS
     TRAINING TRUST,                                     OF TRUST AGREEMENTS –
13                                                       DEMAND FOR AUDIT OF PAYROLL
                              Plaintiffs,                RECORDS - FOR DELINQUENT
14           v.                                          FRINGE BENEFIT CONTRIBUTIONS
                                                         (ERISA)
15   PACIFIC COAST CONSTRUCTION
     ENTERPRISES, INC. dba PACIFIC COAST
16   CONCRETE, a Washington corporation,
     Contractor’s License No. PACIFCC921DM,
17   UBI No. 602 809 114,

18                            Defendant.

19           For their complaint, plaintiffs allege as follows:

20                               I.         PARTIES AND JURISDICTION

21           1.        Plaintiffs are the Boards of Trustees of the Cement Masons & Plasterers Health

22   & Welfare Trust, Cement Masons and Plasterers Retirement Trust, and Western Washington


                                                                                  BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                                 MORALES & JOSEPHSON, P.S.
                                                                              1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 1                                              SEATTLE, WA 98101
       5000 394 de31pj0134
                                                                                      (206) 224-9900
               Case 2:20-cv-00819-RSM Document 1 Filed 06/01/20 Page 2 of 5




 1   Cement Masons Journeyman and Apprentice Training Trust (collectively “Trust Funds”).

 2           2.        The Trust Funds are joint labor-management funds created pursuant to Section

 3   302(c) of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 186(c), and the

 4   Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq. as amended

 5   (“ERISA”).

 6           3.        Defendant Pacific Coast Construction Enterprises, Inc. dba Pacific Coast

 7   Concrete (hereafter “Pacific Coast”), is a Washington corporation engaged in business in the

 8   State of Washington having its principal business location at 31919 1st Avenue South, Suite

 9   201, Federal Way, Washington 98003 with the Washington Secretary of State.

10           4.        Jurisdiction is conferred on this court by Sections 502 and 515 of ERISA, 29

11   U.S.C. §§ 1132 and 1145.

12           5.        Venue is appropriate in the Division of Seattle, King County, WA under

13   ERISA § 502(e)(2), 29 U.S.C. §1132(e)(2).

14     II. FIRST CAUSE OF ACTION: DEMAND FOR AUDIT OF PAYROLL RECORDS

15           6.        Plaintiff Trust Funds re-allege the facts set forth in paragraphs 1 through 5

16   above as if stated fully herein, and further allege as follows:

17           7.        At all material times, Pacific Coast has been signatory to a collective

18   bargaining agreement (“CBA”) with Operative Plasterers’ and Cement Masons’ International

19   Association, Cement Masons’ Local 528 (hereafter referred to as “Local 528”), which

20   incorporates by reference the Trust Agreements for the Trust Funds.

21           8.        Gerardo Moran, Owner, was authorized to legally bind and sign contracts on

22   behalf of Pacific Coast and signed the Compliance Agreement with Local 528 on March 3,


                                                                                 BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                                MORALES & JOSEPHSON, P.S.
                                                                             1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 2                                             SEATTLE, WA 98101
       5000 394 de31pj0134
                                                                                     (206) 224-9900
               Case 2:20-cv-00819-RSM Document 1 Filed 06/01/20 Page 3 of 5




 1   2018.

 2           9.           Pursuant to the CBA, Pacific Coast is bound by the Trust Agreements, which

 3   are incorporated into the CBA by reference.

 4           10.          At all material times, Pacific Coast, was, and is, obligated to perform in

 5   accordance with the terms of the CBAs, and the incorporated Trust Agreements.

 6           11.          Pacific Coast’s CBA, and the incorporated Trust Agreements, authorize the

 7   Trust Funds to audit contributing employers’ books and records.

 8           12.          The Trust Funds have requested documents and payroll records necessary to

 9   complete an audit of its books and records for through March 2020.

10           13.          As of the date of this Complaint, Pacific Coast refuses to provide the

11   documents and payroll records necessary to complete an audit of its books and records

12   through March 2020.

13                 III.      CLAIM FOR RELIEF: DELINQUENT CONTRIBUTIONS

14           14.          Plaintiff Trust Funds re-allege the facts set forth in paragraphs 1 through 13

15   above as if stated fully herein, and further allege as follows:

16           15.          The CBA and Trust Agreements require Pacific Coast to make employee

17   benefit contributions to Trust Funds on behalf of Pacific Coast’s employees working within

18   with the jurisdiction of the CBA.

19           16.          At all material times, Pacific Coast has employed employees for whom

20   employee benefit contributions are due pursuant to the terms of the CBA and Trust

21   Agreements.

22


                                                                                     BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                                    MORALES & JOSEPHSON, P.S.
                                                                                 1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 3                                                 SEATTLE, WA 98101
       5000 394 de31pj0134
                                                                                         (206) 224-9900
                Case 2:20-cv-00819-RSM Document 1 Filed 06/01/20 Page 4 of 5




 1            17.       Pacific Coast has failed to timely make employee benefit contributions to the

 2   Trust Funds beginning March 2018 through current.

 3            18.       Pacific Coast owes an unknown amount in unpaid benefit contributions for

 4   March 2018 through current. The total amount of unpaid contributions due will be proven on

 5   motions or at trial.

 6            19.       Under the terms of the Trust Agreements and CBA, and under federal statutory

 7   law, Pacific Coast is obligated to pay liquidated damages, interest, reasonable attorney’s fees,

 8   and costs and expenses of suit.

 9            20.       Pacific Coast owes an unknown amount in liquidated damages, interest, and

10   attorney fees for the delinquent period of March 2018 through current. The total amount due

11   will be proven on motions or at trial.

12   ////

13

14   ////

15

16   ////

17

18   ////

19

20   ////

21

22   ////


                                                                                  BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                                 MORALES & JOSEPHSON, P.S.
                                                                              1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 4                                              SEATTLE, WA 98101
        5000 394 de31pj0134
                                                                                      (206) 224-9900
              Case 2:20-cv-00819-RSM Document 1 Filed 06/01/20 Page 5 of 5




 1          WHEREFORE, Plaintiff Trust Funds pray for judgment as follows:

 2          A.        For an order requiring Pacific Coast Construction Enterprises, Inc. dba Pacific

 3                    Coast Concrete to submit to an audit and provide all the documents and payroll

 4                    records necessary to complete an audit of its books and records through the

 5                    present date;

 6          B.        Judgment against Pacific Coast Construction Enterprises, Inc. dba Pacific

 7                    Coast Concrete for all outstanding contributions, liquidated damages, interest,

 8                    found to be due and owing for the period of March 2018 through current;

 9          C.        For reasonable attorneys’ fees costs and expenses of suit; and

10          D.        For such other and further relief as this court deems just and equitable.

11
                      DATED THIS 1st day of June, 2020.
12
                                                      /s/ Noelle E. Dwarzski
13                                                   Noelle E. Dwarzski, WSBA # 40041
                                                     BARLOW COUGHRAN
14                                                   MORALES & JOSEPHSON, P.S.
                                                     Attorneys for Plaintiff Trusts
15                                                   1325 Fourth Ave., Suite 910
                                                     Seattle, WA 98101
16

17

18

19

20

21

22


                                                                                    BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                                   MORALES & JOSEPHSON, P.S.
                                                                                1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 5                                                SEATTLE, WA 98101
      5000 394 de31pj0134
                                                                                        (206) 224-9900
